 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                                        DEFENDANTS’ MOTION FOR
                                           Plaintiffs,   CLARIFICATION RE: ORDER TO
14                 v.                                       SHOW CAUSE (Dkt. 3490)
15   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Interim
16   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
17   official capacities,
18                                       Defendants.
19          Defendants move for clarification of the Court’s January 31, 2020 Order to Show

20   Cause (“OSC”). In the course of briefing the OSC, it became apparent that the parties
21   disagree about its scope. Defendants contend that they were required to show cause for the
22   20 noncompliant Performance Measures (“PM”) in February 2020, a total sanction

23   exposure of $2 million. Plaintiffs contend that Defendants were required to show cause for

24   the 41 noncompliant PMs in March, April, and May 2020 as well, an additional sanction

25   exposure of $4.1 million, for a total of $6.1 million.1 The parties also dispute whether a PM

26
            1
             Plaintiffs’ math does not add up. In their response, they assert that noncompliance
27   in February, March, April, and May “amounts to $ 6.4 million in contempt fines.” (Dkt.
     3683 at 12.) Table 1 in their Response, however, highlights 65 noncompliant PMs and
28   includes noncompliant scores for PM 44-Tucson in all four months. (Id. at 3–4.) PM 44-
 1   that was compliant in or after February 2020 is subject to sanctions in subsequent months.
 2   Defendants contend that, once a PM is compliant, the recurring monthly sanction
 3   terminates. Plaintiffs interpret the OSC to say that a PM is subject to a sanction every month
 4   regardless of whether it achieved compliance in a prior month. If so, for the months of
 5   March, April, and May, the total sanction exposure is $2.9 million.2
 6          Defendants seek clarification of these issues. If the Court rules that the OSC required
 7   Defendants to show cause now for noncompliance in any month after February, they
 8   respectfully request the opportunity to do so.
 9                   MEMORANDUM OF POINTS AND AUTHORITIES
10   I.     Background.
11          On January 31, 2020, the Court issued the following OSC:
12                    Defendants must bring every Performance Measure
                   identified above into immediate compliance. Defendants will
13                 be required to pay $100,000 for each instance of future non-
                   compliance with this Order. For the Performance Measures
14                 identified above that were compliant in the most recent
                   numbers, Defendants must ensure those Performance Measures
15                 remain compliant. If Defendants do not bring every
                   Performance Measure into compliance, or if Defendants allow
16                 any previously-compliant Performance Measure to become
                   non-compliant, the Court will impose contempt sanctions
17                 unless Defendants can establish they took all reasonable steps
                   to achieve compliance but still fell short. If Defendants are
18                 found in contempt, the Court will impose a fine of $100,000 per
                   Performance Measure per location to coerce compliance with
19                 this Order. The fines will recur on a monthly basis until
                   Defendants bring each Performance Measure and location into
20                 compliance. For example, if Defendants do not bring
21
     Tucson, however, was not listed in the OSC (Dkt. 3490), and therefore Defendants are not
22   subject to sanctions for those four noncompliant scores (a total of $400,000). Properly
     tabulated, Defendants were noncompliant with 20 OSC PMs in February, 14 OSC PMs in
23   March, 7 OSC PMs in April, and 20 OSC PMs in May, for a total of 61 noncompliant OSC
     PMs in that four-month timeframe. A $100,000-per-noncompliance sanction equates to a
24   total possible sanction of $6.1 million. For the months of March, April, and May, the total
     possible sanction is $4.1 million.
25          2
              See March [PM 11-Eyman, PM 47-Florence, PM 51-Perryville, PM 52-Eyman,
26   PM 52-Florence, PM 52-Perryville], April [PM 11-Lewis, PM 37-Yuma, PM 85-Eyman,
     PM 44-Lewis, PM 47-Phoenix], and May [PM 11-Eyman, PM 35-Florence, PM 37-Yuma,
27   PM 39-Eyman, PM 40-Tucson, PM 44-Lewis, PM 47-Phoenix, PM 50-Florence, PM 50-
     Tucson, PM 51-Eyman, PM 51-Tucson, PM 55-Eyman, PM 66-Florence, PM 66-Lewis,
28   PM 66-Tucson, PM 67-Lewis, PM 67-Tucson, PM 98-Eyman].

                                                      2
 1                 Performance Measure 6 at Eyman into compliance by March 1,
                   2020, Defendants will be held in contempt and will be required
 2                 to deposit $100,000 with the Clerk of Court absent a showing
                   that Defendants took all reasonable steps to come into
 3                 compliance. Defendants will then be required to deposit an
                   additional $100,000 if Performance Measure 6 at Eyman is not
 4                 brought into compliance by April 1, 2020.
 5                    Accordingly,
 6                    IT IS ORDERED Defendants shall come into compliance
                   regarding every Performance Measure and location identified
 7                 above no later than March 1, 2020.
 8                    IT IS FURTHER ORDERED that no later than June 15,
                   2020, Defendants shall show cause as to why the Court should
 9                 not impose a civil contempt sanction of $100,000 per
                   Performance Measure per complex.
10
     (Dkt. 3490 at 3, emphasis in original.)
11
            Defendants filed their Response on July 10, 2020. (Dkt. 3649.) In that brief,
12
     Defendants explained in detail the extensive measures taken by ADCRR and Centurion to
13
     comply with the Stipulation and OSC, dating back to July 2019. (Id. at 3–26.) They also
14
     exhaustively examined each noncompliant PM in February and explained the reason for the
15
     noncompliance. (Dkt. 3649 at 30–49; Dkt. 3649-4, ¶¶ 15–121.) Although Defendants were
16
     noncompliant with 20 PMs in February (out of 146 PMs), they argued that they took all
17
     reasonable steps to comply with the OSC and substantially complied with it, and therefore
18
     should not be held in contempt or sanctioned.
19
            Plaintiffs filed their response on August 7, 2020. (Dkt. 3683.) Their response went
20
     beyond February and pointed out Defendants’ noncompliance in March, April, and May.
21
     (Dkt. 3683, Table 1.) There were 41 noncompliant PMs during that timeframe. Plaintiffs
22
     urged the Court to hold Defendants in contempt—and sanction them—for not only the 20
23
     noncompliant PMs in February but also the noncompliant PMs in March, April, and May.
24
     (Id.) To support their contention, Plaintiffs pointed to the OSC’s statement that “[t]he fines
25
     will recur on a monthly basis.” (Id. at 2 n.2, quoting Dkt. 3649 at 3.) They further urged
26
     the Court to “assess additional fines” for future noncompliance. (Id. at 12.)
27
28

                                                     3
 1   II.    Defendants Request That the Court Clarify the Scope of the OSC.
 2          A party can only be held in civil contempt if it fails to comply with “a specific and

 3   definite court order.” Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 466 (9th Cir. 1989).

 4   “[P]rinciples of ‘basic fairness requir[e] that those enjoined receive explicit notice’ of ‘what

 5   conduct is outlawed’ before being held in civil contempt.” Taggart v. Lorenzen, 139 S. Ct.

 6   1795, 1802 (2019) (quoting Schmidt v. Lessard, 414 U.S. 473, 476 (1974)). A party must

 7   “know what the court intends to require and what it means to forbid.” Id. (quoting Int’l

 8   Longshoremen’s Ass’n, Local 1291 v. Philadelphia Marine Trade Ass’n, 389 U.S. 64, 76

 9   (1967)); see also In re Hercules Enterprises, Inc., 387 F.3d 1024, 1028 (9th Cir. 2004) (a

10   party facing contempt must have “sufficient notice of [the order’s] terms and the fact that

11   he would be sanctioned if he did not comply”).

12          A party “should not be held in contempt if his action ‘appears to be based on a good

13   faith and reasonable interpretation of the [court’s order].’” In re Dual-Deck Video Cassette

14   Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993) (quoting Vertex Distrib., Inc. v.

15   Falcon Foam Plastics, Inc., 689 F.2d 885, 889 (9th Cir. 1982) (alterations in original).

16          A.     The OSC Did Not Expressly Require Defendants to Show Cause Now for
                   Noncompliance In Months After February.
17
            The OSC is clear that Defendants must bring each listed PM into compliance, and
18
     that the Court “will impose contempt sanctions unless Defendants can establish they took
19
     all reasonable steps to achieve compliance but still fell short.” (Dkt. 3490 at 3.) The OSC
20
     is also clear that the “fines will recur on a monthly basis until Defendants bring each
21
     Performance Measure and location into compliance.” (Id.) But the OSC does not explicitly
22
     state when or at what frequency Defendants must show cause—i.e., all reasonable steps
23
     and/or substantial compliance—for noncompliant PMs. Nor does it explicitly state that
24
     Defendants must show cause for any particular month’s noncompliance.
25
            Defendants interpreted the OSC as requiring them to show cause for noncompliant
26
     PMs in February no later than June 15, 2020. (See Dkt. 3490 at 4 [“IT IS ORDERED
27
     Defendants shall come into compliance regarding every Performance Measure and location
28

                                                     4
 1   identified above no later than March 1, 2020. IT IS FURTHER ORDERED that no later
 2   than June 15, 2020, Defendants shall show cause as to why the Court should not impose a
 3   civil contempt sanction of $100,000 per Performance Measure per complex.”], emphasis in
 4   original.) Defendants reasonably believed they were not required to show cause for
 5   noncompliance in April or May because the data was not available by June 15, 2020. (See
 6   Dkt. 3637 [April data filed on June 23, 2020]; Dkt. 3670 [May data filed on July 23, 2020].)
 7   Defendants respectfully submit that the Court did not intend them to show cause for those
 8   months or for March, as there would be no basis to show cause for any month after February,
 9   particularly when it expressly set a compliance cut-off date of March 1, 2020. Without a
10   specific directive ordering Defendants to show cause for noncompliance in a particular
11   month, or a rolling order requiring Defendants to show cause, e.g., within 30 days after
12   Defendants file the compliance data with the Court, Defendants do not have specific and
13   definite guidance to know when they are required to show cause for subsequent months
14   (including June). The OSC does not provide that guidance.
15          B.     The OSC’s Recurring Fines Terminate Once a PM Comes Into
                   Compliance.
16
            The OSC states that PMs that were compliant before February must “remain
17
     compliant” and that if a “previously-compliant” PM “become[s] non-compliant” a fine will
18
     be imposed and recur “until Defendants bring each Performance Measure and location into
19
     compliance.” (Dkt. 3490 at 3.) By example, a PM that was compliant in January but
20
     noncompliant in February is subject to a sanction in February. That same PM is subject to
21
     a sanction in subsequent, consecutive noncompliant months. But what is not explicitly
22
     ordered is that Defendants can be sanctioned for a noncompliant PM in March if that PM
23
     was compliant in January and remained compliant in February; Defendants can be
24
     sanctioned for a noncompliant PM in April if that PM was compliant in both February and
25
     March; Defendants can be sanctioned for a noncompliant PM in May if that PM was
26
     compliant in February, March, and April; or Defendants can be sanctioned for a
27
28

                                                   5
 1   noncompliant PM in any month after it was compliant (e.g., noncompliant in February,
 2   compliant in March, noncompliant in April and/or May).
 3          To the contrary, the OSC states that “[t]he fines will recur on a monthly basis until
 4   Defendants bring each Performance Measure and location into compliance.”               (Id.,
 5   emphasis added.) In other words, once a PM is compliant, the recurring fine terminates.
 6   Although the OSC begins by stating, “[f]or the Performance Measures identified above that
 7   were compliant in the most recent numbers, Defendants must ensure those Performance
 8   Measures remain compliant” (id., emphasis added), this suggests only that PMs that were
 9   compliant in January must remain compliant in February. At a minimum, the OSC is
10   unclear and indefinite in this regard, and Defendants cannot be eligible for contempt or
11   sanctions for noncompliance with the 29 PMs identified in footnote 2, supra. See In re
12   Dual-Deck, 10 F.3d at 695.
13   III.   If the Court Disagrees, Defendants Request an Opportunity to Show Cause for
            Any Noncompliance in the Additional Months.
14
            If the Court concludes that Defendants were required to show cause in their response
15
     for months after February, Defendants request the opportunity to show cause now. See Int’l
16
     Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827 (1994) (“[C]ivil
17
     contempt sanctions … may be imposed in an ordinary civil proceeding upon notice and an
18
     opportunity to be heard.”). Similar to the Declaration of Jennine Gahris detailing the
19
     reasons for noncompliance in February (Dkt. 3649-4), Defendants can show, for example,
20
     that 18 PMs fell short of compliance by just one or two inmate files; and several PMs were
21
     noncompliant because of documentation issues, changes in methodologies, or other reasons
22
     beyond Defendants’ control. For example, the Governor declared a state of emergency on
23
     March 11, 2020, because of COVID-19 and issued several corresponding executive orders
24
     to mitigate its spread. 3 COVID-19 cases in Arizona increased in April and May. 4 To
25
26
            3
             https://azgovernor.gov/sites/default/files/declaraton_0.pdf.
27          4
                 https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-
28   disease-epidemiology/covid-19/dashboards/.

                                                   6
 1   mitigate the spread of COVID-19 in correctional facilities, the Centers for Disease Control
 2   and Prevention has also issued recommendations over the last several months.5 Defendants
 3   can explain how these events impacted compliance with certain PMs, e.g., the cancellation
 4   of outside provider appointments. Indeed, Plaintiffs focus largely on noncompliance in
 5   May, which Defendants were unable to explain at the time they filed their response.
 6   IV.   Conclusion.
 7         For these reasons, Defendants respectfully request the Court to clarify the scope of
 8   the OSC and, if necessary, set a briefing schedule for Defendants to show cause for any
 9   noncompliance in months subsequent to February 2020.
10         DATED this 28th day of August 2020.
11                                             STRUCK LOVE BOJANOWSKI & ACEDO, PLC
12
13                                             By /s/Daniel P. Struck
                                                  Daniel P. Struck
14                                                Rachel Love
                                                  Timothy J. Bojanowski
15                                                Nicholas D. Acedo
                                                  3100 West Ray Road, Suite 300
16                                                Chandler, Arizona 85226
17                                                Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27         5
             See Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19)
28   in Correctional and Detention Facilities.

                                                  7
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on August 28, 2020, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                           phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
 9   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
10
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:         dspecter@prisonlaw.com
12
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
14
     Maya Abela              mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:            snorman@prisonlaw.com
17
     Rita K. Lomio:          rlomio@prisonlaw.com
18
     Eunice Cho              ECho@aclu.org
19
     Jared G. Keenan         jkeenan@acluaz.org
20
     Casey Arellano          carellano@acluaz.org
21
     Maria V. Morris         mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
24   System:
25         N/A
26                                            /s/Daniel P. Struck
27
28

                                                  8
